  Case 18-01038             Doc 34         Filed 10/07/19 Entered 10/07/19 09:31:46                               Desc Main
                                              Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: MICHAEL N BERRY                                              ) Case No. 18 B 01038
                                                                 )
                                                   debtor        ) Chapter 13
                                                                 )
                                                                 ) Judge: CAROL A DOYLE



                                                    NOTICE OF MOTION



   MICHAEL N BERRY                                                          CUTLER & ASSOC
                                                                            via Clerk's ECF noticing procedures
   1223 DARROW AVE
   EVANSTON, IL 60202

   Please take notice that on October 22, 2019 at 9:15 am my designee or I will appear before the Honorable
   Judge CAROL A DOYLE at 219 South Dearborn Courtroom 742, Chicago, IL and present the motion set forth
   below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on October 07,
   2019.



                                                                                    /s/ Tom Vaughn



                       TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO TURNOVER TAX
                                         RETURN TO TRUSTEE



   Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
   support thereof states:

   1. On January 15, 2018 the Debtor filed a petition and/or plan under Chapter 13 of Title 11 U.S.C.

   2. The debtor's plan confirmed on April 10, 2018, provided for tax returns to be
      turned over to the trustee each year.

   3. The trustee has not received the tax return or transcript for 2018.

   WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect
   to a term of a confirmed plan, pursuant to § 1307 (c) (6).



                                                                                    Respectfully submitted,

                                                                                    /s/ Tom Vaughn



   TOM VAUGHN
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
